Citation Nr: 0327696	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  01-07 617A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active duty for training from July 1963 to 
December 1963 and active service from January 1965 to April 
1967.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) which denied 
service connection for the cause of the veteran's death.  In 
November 2002, the Board determined that additional 
development of the appellant's claim was necessary.  The 
appellant has been represented throughout this appeal by the 
Veterans of Foreign Wars of the United States.  


REMAND

In November 2002, the Board determined that additional 
development of the record was needed.  In February 2003, the 
Board wrote to the appellant requesting information as to the 
veteran's post-service treatment.  The appellant has 
apparently not yet responded to the Board's request.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has invalidated the regulations which 
empowered the Board to consider additional evidence without 
prior RO review in the absence of a waiver of such review by 
the appellant or her representative.  Disabled American 
Veterans v. Sec'y of Veterans Affairs, Nos. 02-7304, -7305, 
-7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003).  

The Federal Circuit has recently invalidated the thirty-day 
response period contained in 38 C.F.R. § 3.159(b)(1) (2003) 
as being inconsistent with 38 U.S.C.A. § 5103(b)(1) (West 
2002).  Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003).  The Federal Circuit found that the 
thirty-day period provided in § 3.159(b)(1) in which to 
respond to a Veterans Claims Assistance Act of 2000 (VCCA) 
notice to be misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  Therefore, the RO must take 
this opportunity to inform the appellant that a one full year 
may be taken to respond to a VCAA notice notwithstanding any 
previously provided information.  Accordingly, this case is 
REMANDED for the following action:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) 
(2003); and Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003) are fully met.  

2.  The RO should then ask the appellant 
to identify all VA and non-VA health care 
providers who treated the veteran during 
the period between 1969 and October 1998.  
Upon receipt of the requested information 
and the appropriate releases, the RO 
should contact the identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran for incorporation into the 
record.  

3.  The RO should then readjudicate the 
issue of service connection for the cause 
of the veteran's death.  If the benefit 
sought on appeal remains denied, the 
appellant and her accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on her claim, to include a summary 
of the evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The appellant 
should be given the opportunity to 
respond to the SSOC.  

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The appellant's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See  M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


